DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to applicant's response filled on 12/16/2020. Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Cleary (Reg. No. 75408). The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
determining, by a control node of a core network, that a particular bearer of one or more bearers set up for a user equipment (UE) is to be modified from having a first Quality of Service (QoS) Class Indicator (QCI) to having a second QCI;
determining, by the control node, whether at least one of teardown delay conditions are met;
in response to determining that the particular bearer of the one or more bearers set up for the UE is to be modified from having the first QCI to the second QCI and that no teardown delay conditions are met, sending, by the control node, a bearer release message to a base station connected to the UE, wherein the bearer release message instructs the base station to tear down the one or more bearers for the UE and at least one of the teardown delay conditions indicates that the bearer release message should not be sent while one of the one or more bearers has a third QCI value; and
instructing, by the control node, the base station to reestablish the particular bearer with the second QCI when the base station reestablishes the one or more bearers for the UE. 

2.	(Previously Presented) The method of claim 1, wherein:
the base station is a master node connected to a second base station serving as a secondary node, 
the one or more bearers are connected between the UE and at least one gateway of the core network through both the master node and the secondary node, the bearer release message additionally instructs the master node to instruct the secondary node to tear down the one or more bearers, and the instructing includes causing the master node to instruct the secondary node to reestablish the particular bearer with the second QCI when the secondary node reestablishes the one or more bearers for the UE.

3.	(Original) The method of claim 2, wherein the base station is an LTE evolved NodeB (eNB) and the second base station is a 5G gNB. 


5.	(Canceled)
 
6.	(Original) The method of claim 1, wherein at least one of the teardown delay conditions indicates that the bearer release message should not be sent while one of the one or more bearers is connecting the UE to a particular access point name (APN).

7.	(Original) The method of claim 1, further comprising:
receiving, by the control node, QoS parameters that originated from at least one of a Home Subscriber Server (HSS) or a Policy and Charging Rules Function (PCRF), wherein the determining, by the control node, that the particular bearer is to be modified from having the first QCI to having the second QCI is based on the QoS parameters.
 
8.	(Original) The method of claim 1, further comprising:
receiving an indication, by the control node, that a subscriber account associated with the UE has reached a monthly data limit, wherein the determining, by the control node, that the particular bearer is to be modified from having the first QCI to having the second QCI is performed in response to determining that the subscriber account has reached the monthly data limit, and wherein the second QCI is associated with a lower priority level than the first QCI. 

9.	(Currently Amended)  A control node of a core network, comprising:
one or more processors;
a communication connection configured to connect to a base station over a control plane interface, wherein one or more bearers are set up through the base station between the core network and a user equipment (UE); and
memory storing computer-executable instructions that, when executed by the one or more processors, cause the control node to perform operations comprising:
determining that a particular bearer of the one or more bearers is to be modified from having a first Quality of Service (QoS) Class Indicator (QCI) to having a second QCI;
determining whether at least one of teardown delay conditions are met;
in response to determining that the particular bearer of the one or more bearers is to be modified from having the first QCI to the second QCI and that no teardown delay conditions are met, sending a bearer release message to the base station that instructs the base station to tear down the one or more bearers for the UE, wherein at least one of the teardown delay conditions indicates that the bearer release message should not be sent while one of the one or more bearers has a third QCI value; and
causing the particular bearer to be reestablished by the base station with the second QCI when the base station reestablishes the one or more bearers for the UE.

10.	(Original) The control node of claim 9, wherein:
the base station is a master node connected to a second base station serving as a secondary node, 
the one or more bearers are connected between the UE and at least one gateway of the core network through both the master node and the secondary node, the bearer release message additionally instructs the master node to instruct the secondary node to tear down the one or more bearers, and the causing includes causing the master node to instruct the secondary node to reestablish the particular bearer with the second QCI when the secondary node reestablishes the one or more bearers for the UE.

11.	(Canceled)
 
12.	(Original) The control node of claim 9, wherein at least one of the teardown delay conditions indicates that the bearer release message should not be sent while one of the one or more bearers is connecting the UE to a particular access point name (APN).

13.	(Original) The control node of claim 9, the operations further comprising:
receiving QoS parameters that originated from at least one of a Home Subscriber Server (HSS) or a Policy and Charging Rules Function (PCRF),wherein the determining that the particular bearer is to be modified from having the first QCI to having the second QCI is based on the QoS parameters.

14.	(Original) The control node of claim 9, the operations further comprising:
receiving an indication that a subscriber account associated with the UE has reached a monthly data limit, wherein the determining that the particular bearer is to be modified from having the first QCI to having the second QCI is performed in response to determining that the subscriber account has reached the monthly data limit, and wherein the second QCI is associated with a lower priority level than the first QCI. 

15.	(Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors of a control node of core network, cause the one or more processors to perform operations comprising:
determining that a particular bearer of one or more bearers set up for a user equipment (UE) is to be modified from having a first Quality of Service (QoS) Class Indicator (QCI) to having a second QCI;
determining whether at least one of teardown delay conditions are met;
 and at least one of the teardown delay conditions indicates that the bearer release message should not be sent while one of the one or more bearers has a third QCI value; and
instructing the base station to reestablish the particular bearer with the second QCI when the base station reestablishes the one or more bearers for the UE. 

16.	(Previously Presented) The one or more non-transitory computer-readable media of claim 15, wherein: the base station is a master node connected to a second base station serving as a secondary node,  the one or more bearers are connected between the UE and at least one gateway of the core network through both the master node and the secondary node, the bearer release message additionally instructs the master node to instruct the secondary node to tear down the one or more bearers, and the instructing includes causing the master node to instruct the secondary node to reestablish the particular bearer with the second QCI when the secondary node reestablishes the one or more bearers for the UE.

17.	(Canceled) 

18.	(Original) The one or more non-transitory computer-readable media of claim 15, wherein at least one of the teardown delay conditions indicates that the bearer release message should not be sent while one of the one or more bearers is connecting the UE to a particular access point name (APN).

19.	(Original) The one or more non-transitory computer-readable media of claim 15, the operations further comprising: receiving QoS parameters that originated from at least one of a Home Subscriber Server (HSS) or a Policy and Charging Rules Function (PCRF), wherein the determining that the particular bearer is to be modified from having the first QCI to having the second QCI is based on the QoS parameters.

20.	(Original) The one or more non-transitory computer-readable media of claim 15, the operations further comprising: receiving an indication that a subscriber account associated with the UE has reached a monthly data limit, wherein the determining that the particular bearer is to be modified from having the first QCI to having the second QCI is performed in response to determining that the subscriber account has reached the monthly data limit, and wherein the second QCI is associated with a lower priority level than the first QCI. 

Allowable Subject Matter
Claims 1-4, 6-10, 12-16, and 18-20 are allowed.                                                              
This communication warrants no examiner’s reason for allowance, as the prosecution, applicant’s arguments and the proposed amendments (suggested by examiner) make evident reasons for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the independent claims 1, 9, and 15. The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462